Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response filed on 03/18/21, no claim has been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tani et al (US2017/0056901) in view of Nagai (US 7,617,997).
As to claims 1-2, Tani et al discloses a coating device (see Figs 1-2) comprising: a rotary head (12); a drive part (motor 13) that rotates the rotary head; a coating material supply pipe (tube 16) that supplies a coating material to the rotary head; a power supply part (high voltage generator 17) that applies a voltage to the rotary head; and a control part (18) that controls the power supply part, wherein: the rotary head (12) includes a diffusion surface where the coating material is diffused by centrifugal force to an outer edge portion (see Fig 2 for the edge surface of the rotary head 5), and a plurality of groove portions (12a) provided in the outer edge portion, the rotary head being configured so that the thread-shaped coating material is discharged from the groove portions, and that the thread-shaped coating material is electrostatically atomized; and the control part (18) is capable of calculating a discharge current based on a total current flowing from the power supply part to the rotary head and a leak current, the discharge current being discharged from the rotary head towards a workpiece that is grounded and control an output voltage of the power supply part so that the discharge current reaches a given target value (see Fig 1 and para [0100-0101] for measurement circuit in communication with voltage controlling portion). In any event, Nagai discloses (see Fig 5) a control part (CPU 117) configured so as to calculate a discharge current based on a total current flowing from the power supply
part to the rotary head, and a leak current that leaks from the rotary head through the coating material supply pipe, and control the power supply part based on the discharge current, the discharge current being discharged from the rotary head towards 
As to claims 3 and 4, Tani et al lacks teaching a moving part moving the rotary head and the workpiece relative to each other as claimed. Nagai discloses (see Fig 8) a moving part (robot 200) that moves the rotary head and the workpiece relative to each other, wherein the moving part is capable of prohibiting the rotary head and the workpiece from moving closer to each other when an absolute value of an output voltage of the power supply part is smaller than a given value. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a moving part that moves the rotary head and the workpiece relative to each other as claimed in Tani et al to reduce electrical leakage through the paint as taught by Nagai (see column 10, lines 37-41).

Response to Arguments
Applicant's arguments filed 03/18/21 have been fully considered but they are not persuasive. 
without using shaping air. See Tani paragraphs [0051], [0077], and [0097]. In contrast, Nagai discloses an electrostatic coating system that uses shaping air to atomize paint. See Nagai col. 4, line 65 to col. 5, line 2, and col. 5, lines 43-47. As such, the references teach to atomize paint in completely different ways. Additionally, Nagai teaches a CPU (117) that calculates a work current (I5) based on the total current (Ii), the leak current (I2), and the bleed current (I3)...That is, the leak current includes measurements for current lost in the air paths. Accordingly, it would not have been obvious to modify the Tani electrostatic atomizing coating apparatus, that atomizes paint without using shaping air, to include calculating a leak current at least because the Nagai CPU 117 calculates a leak current I2 based on leaks detected in the air paths of the Nagai electrostatic coating system.
Examiner respectfully disagrees with the argument above because the argument is not commensurate in scope with the claims.  The claims are not limited to a coating device painting without using shaping air as argued. Furthermore, Nagai teaches sensors (see Fig 5 and column 9, lines 26-28 and claim 1) independently controlling/detecting leak current of paint or air path of the electrostatic system or detecting leakage of any of the paths.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to detect/control leak current of the paint path of Tani’s coating device to assure safety of the electrostatic coating system while minimizing interruption of the coating operation as taught by Nagai (see column 3, lines 34-36).  For at least the reason described above the examiner maintains the rejection of .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/